Title: James Madison to William C. Rives, 25 October 1835
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Octr. 25. 1835
                            
                        
                        This will be handed to you by Richard Chapman a son of Reynolds Chapman who married one of my neices. He will
                            communicate the hope of his father and his own, that he may obtain a birth in the Military school at West-point. My esteem
                            and regard for the Father, and good wishes for the son, will apologize for my saying that his success could not but be
                            agreeable to me, if the way for it be properly open; and that both of them would be very grateful for any countenance with
                            which you may find it in no respect inconvenient to favour his application. With very great and sincere esteem 
                        
                            
                                James Madison
                            
                        
                    